DETAILED ACTION
This Final action is in response to arguments filed 4/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings and Specification
The amendment filed 10/17/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: At least Figs. 5A-B and par. 68, 70-71 do not appear to find support in the PCT disclosure. Applicant can overcome this new matter rejection by providing a certified translation and clear explanation on how the PCT disclosure supports the added drawings and paragraphs or can cancel the new matter in the reply to this Office Action.
On the Remarks filed 4/1/2021 Applicant pointed to PCT par. 53 and 57-58 as support for the location of plates A1 and A3. Applicant also states that it would be obvious to provide medium layers 105 and 106 between the storage capacitor, such as to have an insulating layer between electrode plates of a capacitor.
The office must respectfully disagree, PCT par. 57 supports the storage capacitor including plates A1 and A2 opposite to each other.  PCT par. 58 supports the orthographic projection of A1 covering the orthographic projection of A2 on layer 103. However, the PCT disclosure fails to explain on what side of substrate 101 are located plates A1 and A2 of storage capacitor Cst, but even for the sake of argument if the capacitor Cst was located on top of 101, there is nothing supporting the plates A1 and A2 of capacitor Cst located under layer 102 (as shown in Figs. 5A-5B and US filed specification par. 68), and one of ordinary skill in the art would recognize that in a stack of layers for a light emitting display, there are many possible mediums 105 AND 106 and the Figs. 5A-B show medium 105 covering more than in-between the capacitor plates A1 and A2.  Thus, the disclosure introduces new matter for: 
1) the location of the plates A1 and A2 in-between layer 102 and substrate 101, 
2) a medium 105 (broader than a conventional insulator) covering more than in-between plates A1 and A2 and 
3) a medium 106 which is not supported and for which a function and the location of the stack in Figs. 5A-B is not explained.
Allowable Subject Matter
Claims 1-13, 18-19 and 21-24 are allowed. 
The term “storage capacitor” was given the conventional interpretation in the art of display screens (G09G) which is generally a capacitor used to store a voltage in a display pixel. This interpretation is in accordance with the disclosure’s Figs. 2, 7 and par. 57.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the Drawings and the Specification as explained below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIANA CERULLO/Primary Examiner, Art Unit 2621